The Honorable Dan Dane Prosecuting Attorney First Judicial District P.O. Box 987 Forrest City, Arkansas 72335
Dear Mr. Dane:
This is in response to your request for an opinion concerning the charging of fees in chancery court to "reopen" a case. Specifically, you request a definition of what constitutes "reopening" of a case so as to trigger the applicability of the fee.
Your question involves interpretation of A.C.A. 21-6-404 which provides:
    (a)  In addition to the uniform advance fees levied in 21-6-403, as amended, there is levied an additional advance fee of twenty dollars ($20.00) for initiating any cause of action in the circuit, chancery, or probate court, whether adversary or ex parte and for reopening any cause of action in the chancery court.
    (b)  the additional advance fees shall be charged and collected by the clerks of the various circuit, chancery, and probate courts at the same time as other advance fees levied in 21-6-403 are charged and collected.  (Emphasis added.)
You inquire as to when a case if "reopened" under subsection (a) above, so as to trigger the applicability of the chancery court fee.  Because your inquiry involves no specific fact situation, any definition we could assign this term must be given in a general context, to be applied in each instance to the facts at hand.  The definition of such terms is ordinarily a job for the legislature, and in the absence of a legislative definition, a court of competent jurisdiction is charged with the duty of construing the term to give effect to the legislative intent. Ragland v. Alpha Aviation, Inc., 285 Ark. 182, 686 S.W.2d 391
(1985).